DETAILED ACTION
.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakaguchi (USPN 10,496,118).
With respect to claim 23, Sakaguchi discloses in, Fig. 2, an electronic device (Fig. 2) including a semiconductor device (10 lest the load connected to Vout; 10 uses MOSFETs which are formed from semiconductors), wherein the semiconductor device 
a first transistor (5) provided between an input terminal (source) on a power supply input side (2;VIN) and an output terminal (drain) on an output side (3;Vout); 
a differential amplifier (100 lest 130) that includes an output node (N1) connected to the first transistor (at the gate) and that controls the first transistor (provides a gate voltage) on the basis of a result of comparison between a reference voltage (output of 1; VREF) and a feedback voltage (VFB) corresponding to an output voltage applied to the output terminal (Vout via the voltage divider of 6 and 7); and 
a filter (130) connected to a control node of the differential amplifier (N3), the control node making a differential pair with the output node (the voltage on N1 and N3 are differential signals), wherein the filter suppresses a variation of a voltage difference applied to the first transistor (130 suppress gate voltage variation of 5. For instance when the current of 107 decreases the voltage at N1 increases however 130 operates to increase the current sunk by 109 to compensate for the decrease of current generated by 107 and thus reduce/compensate for the increase in the voltage at N1 due to decrease in current from 107, see Col. 5 lines 37-61. Additionally, Vin is a constant voltage and thus by suppressing the gate voltage variation the gate to source voltage variation is suppressed. Furthermore, Vout is regulated and thus the voltage variation between Vout and the gate voltage is suppressed.  Finally, when Vout is compensated for by the control of the gate voltage N1.  The difference between the Drain voltage and 
	Claims 21 and 22 are rejected for the same reasons as claim 23.

Allowable Subject Matter
Claims 1, 3, 7-13, 15, 17 and 19 are allowed.
	The cited art fails to disclose the first transistor having a source connected to the filter. The filter reducing a phase and amplitude difference between the gate and source voltages in a frequency response characteristic between the output node and the control node, and suppressing a variation between the gate and source of the first transistor, and further connected and operative with the elements as recited in claims 1, 13 and 17. 
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7-13, 15, 17 and 19 (see pages 12 and 13 of the arguments filed 12/15/21) are persuasive.  Examiner agrees that “in Hall, a phase difference between VAP- and VAP+ of Hall's differential amplifier 102 is 180 degrees, independent of Hall's capacitors 112 and 114. It follows that the phase difference between the voltages at Hall's nodes 126 and 128 are also 180 degrees. Because the voltages at nodes 126 and 128 have different phases, the voltages at Hall's nodes 126 and 127 also have varying phases.”  Thus, the Hall fails to operate as claimed and the rejections are withdrawn.
Applicant’s arguments with respect to claim(s) 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849